On Rehearing.
Pee Cueiam.
Upon rehearing, plaintiffs complain of that part of the decision wherein we held that a certificate made by the deputy register of deeds in his own name was not sufficient to meet the requirements of § 7146, Revised Codes of 1905, which calls for a certificate by the register of deeds. They insist that a certificate made by the deputy is just as good as one made by the deputy in the name of his principal, and point out defects in the law whereby they claim that, if the register should die upon the last day of redemption, they would have been without power to obtain this certificate.
We cannot agree with their view. The deputy is responsible upon his bonds only for his official acts. Eor his private acts he is responsible to no one. When he signs the name of his principal to a certificate, it is an official act. When he signs his personal name to a certificate it is his private business. So far as we know, there is no law against any citizens examining the records and making certificates as to their contents. The deputy might claim that he was running a personal information bureau. Supposing the certificate issued in this case was false and the register of deeds was called upon in a suit to stand the damages, he would reply that the act of the deputy was not an official act, and no liability rested upon the register therefor. The deputy gives no bond to the state or county. His bond runs to the register only, and is for his official acts only. The laws are passed with due consideration for the rights of all of the people, and not for the benefit only of redemptioners.
And again, admit for the sake of argument that the law is not a good one, and does not meet every contingency. Is that any reason why this court should amend it ? It would not be the first time that a court has found an imperfect law that could have been immensely improved by *466the addition of a few sentences. When some fatherly courts have made the attempt to insert such provisions, however, they were loudly accused of usurpation of legislative power. It is just possible that this law should be amended to provide that the deputy should be able to make this certificate in his private capacity, and' it is further possible that this duty should be imposed upon the clerks of the office, the office boy or the janitor, but the legislature has seen fit to place it upon the register of deeds, or his deputy acting in his official capacity, under his official bond. We have nothing to do but give to this legislative act its plain English meaning. That the language does not admit of any other interpretation is shown by the fact that all of the courts passing upon the language have given to it the same reading. Plaintiffs cite no cases, and there are likely none holding otherwise. Just why we should now establish a minority line of decisions with such a light excuse we cannot see.
We hold to our former decision that the certificate of the private citizen, though self-described as a deputy register of deeds, was a nullity, and the redemption attempted void, even though it should be further conceded that plaintiffs were in fact redemptioners.
Eisk and Bruce, JJ., dissenting.
On the rehearing, Honorable Ohas. E. Templeton, Judge of the Eirst Judicial District, sat with the court by request in place of Mr. Justice Goss disqualified.